DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feed apparatus for a first substrate and the feed apparatus for a second substrate recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) in claims 9 and 15 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at line 3, “the surface” lacks antecedent basis.
Regarding claim 4, at line 1, “the layer weight” lacks antecedent basis.
Regarding claim 10, at line 1, “the distance” lacks antecedent basis.
Regarding claim 13, at line 2, and claim 17, at line 3, “the process direction” lacks antecedent basis.
Regarding claim 14, at line 1, “the rotational speed” lacks antecedent basis and at line 2, “the speed” lacks antecedent basis.
Regarding claim 15, the claim limitation “means for receiving a coolant”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinzelmann et al., US 2017/0203543 (hereafter Kinzelmann).

Regarding claim 16, Kinzelmann discloses a method for adhesively bonding a flexible film to a substrate (Abstract teaches adhesive bonding of first and second substrates by a flexible adhesive layer; para [0016] discloses the first substrate may be a flexible film; method steps set forth at paras [0005]-[0008]).  
A method of Kinzelmann includes:
providing a flexible film 105 having a first surface and an opposing second surface (Fig.1; para [0030] illustrating first substrate 105 having opposite first and second surfaces, one of which faces heating device 108 and the other of which faces cooling unit 107 (paras [0031]-[0032]); the first substrate contains a thermoplastic, may be a thermoplastically coated composite that is surface heated during the process (i.e., include a thermoplastic layer at a surface thereof), and may be a flexible film (paras [0016]-[0017]); 
moving the flexible film 105 in a process direction (Fig. 1, see arrows indicating process direction; see para [0031] describing transporting the first substrate 105 through the heating zone defined by an operating area of the heating device 108; para [0027] disclosing the process may be continuous); 
cooling the flexible film 105 second surface while it is moving (Fig. 1; paras [0031]-[0032] and also para [0017] describing cooling performed by cooling unit 107 on a reverse side of the first substrate that has the thermoplastic layer on the side facing the heating device 108);
heating the flexible film 105 first surface to a softened state while it is moving (Fig. 1; paras [0017], [0027], [0031]); 
providing a second substrate 106 having a bonding surface (Fig. 1, second substrate 106 identified in para [0030] and further described at para [0016]; coating of a bonding surface of the second substrate with an adhesive is described at para [0024]); 
applying an adhesive to at least a portion of the second substrate 106 bonding surface (para [0024]); 
disposing the flexible film 105 heated first surface adjacent the adhesive and the second substrate 106 bonding surface so that the adhesive is between the flexible film heated first surface and the second substrate bonding surface (Fig. 1 illustrating both heating of the flexible film 105 first surface and adhesion between such heated surface and the second substrate 106 bonding surface; para [0024] and para [0030] disclosure of application and adhesive bonding at roller pair 101,102);  
applying pressure to force the flexible film 105 heated first surface into contact with the adhesive and the second substrate 106 bonding surface (Fig. 1 roller pair 101, 102 cooperating with conveyor 104 illustrated as applying pressure to force first and second substrates 105, 106 together at the heated surface of substrate 105; paras [0025] and [0030]; claim 1).

Regarding claim 18, para [0016] of Kinzelmann discloses that the second substrate 106 may be in film-shaped and flexible, as well as being multilayer and from the same materials used for the first substrate (i.e., including a thermoplastic first surface).

Regarding claim 19, it is noted that this is a product by process claim and therefore the determination of patentability is based on the product itself and patentability does not depend on the method of production, but rather only on the structure implied by the steps. MPEP 2113.  The structure implied by claim 16 of a first substrate in the form of a flexible film containing a softenable material, a second substrate and an adhesive layer located therebetween is disclosed at para [0028] and claim 13 of Kinzelmann.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gierlings et al., US 2020/0384751 (hereafter Gierlings).  The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Regarding claim 9, Gierlings discloses a device (the only Figure) for adhesively bonding substrates (Abstract).
Regarding the first limitation of a feed apparatus for a first substrate in film form, the substrate having a thermoplastic surface, it is noted that the recited first substrate is a material or article being worked upon by the device and thus does not impart patentability to the claim.  MPEP 2115.  Regarding the limitation of “feed apparatus,” see Gierlings para [0008] and the Figure that schematically discloses feeding apparatus for a thermoplastic coating material 2 using an arrow 2a. In order to advance prosecution, on the merits, the material 2, described by Gierlings as a thermoplastic coating material (para [0006] and [0023]) is understood as a first substrate with a thermoplastic surface.  
Regarding the next limitation of a feed apparatus for a second substrate on the surface of which an adhesive is applied, it is noted that the recited second substrate is also a material or article being worked upon by the device and thus does not impart patentability to the claim.  MPEP 2115.  Regarding the limitation of “feed apparatus,” see Gierlings para [0010] and the Figure that schematically discloses feeding apparatus for substrate web 4 (i.e., second substrate), using an arrow 4a.  In order to advance prosecution, on the merits, at para [0025], the apparatus 4a for feeding the substrate web 4 of Gierlings is disclosed as further being provided with an adhesive feed apparatus.
Gierlings further discloses a rotatably drivable cooling roller 1 and radiant heaters 3 for heating the thermoplastic surface of the first substrate 2, the heaters 3 illustrated in the Figure as being arranged opposite the cooling roller 1 (the Figure and para [0029]).
Regarding the recitation of means for joining the first and second substrates, pursuant to Section 112(f), this recitation requires at least one roller cooperating with the cooling roller (Fig. 1 of the specification) or a pair of rollers (Fig. 2 and specification paras [0029]-[0030]). Gierlings at the Figure discloses press roller assemblies 5 discussed at para [0030]), thus disclosing at least one roller cooperating with the cooling roller.

	Regarding claim 10, the Figure of Gierlings illustrates a variable relationship between the elements 3 and the moving surface of the rotating cooling roller 1.

Regarding claim 11, Gierlings discloses means for joining that includes rollers 5 cooperating with the cooling roller 1 for joining the first and second substrates, the apparatus of Gierlings configured for using the rollers 5 to press the second substrate against the first substrate which rests on the cooling roller 1 (the Figure and paras [0029]-[0031]).

	Regarding claim 15, please see the Section 112(b) rejection.  On the merits, Gierlings discloses the cooling roller 1 is provided with connections for supplying and discharging coolant, such as water or oil (para [0021]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann in view of Gierlings, or alternatively, Ardenne Anlagentech GMBH, DE 102010040059 (hereafter Ardenne) discussed with reference to the attached machine translation thereof.

Regarding claim 1, Kinzelmann teaches a method for adhesively bonding substrates (Abstract teaches adhesive bonding of first and second substrates by a flexible adhesive layer; method steps set forth at paras [0005]-[0008]).  
A method of Kinzelmann includes:
providing a first substrate 105 in film form which has a thermoplastic surface (Fig.1; para [0030] illustrating first substrate 105 having a surface which faces heating device 108 and the other of which faces cooling unit 107 (paras [0031]-[0032]); the first substrate may be a thermoplastically coated composite that is surface heated during the process (i.e., include a thermoplastic surface), and may be a film (paras [0016]-[0017]); 
providing a second substrate 106 on a surface of which an adhesive is applied (Fig. 1, second substrate 106 identified in para [0030] and further described at para [0016]; applying an adhesive to the second substrate 106 is taught at para [0024]); 
 joining the first and second substrates 105, 106 under pressure (applying pressure to force the flexible film 105 heated first surface into contact with the adhesive and the second substrate 106 bonding surface is illustrated in Fig. 1, the roller pair 101, 102 cooperating with conveyor 104 illustrated as applying pressure to force first and second substrates 105, 106 together at the heated surface of substrate 105 (paras [0025] and [0030]; claim 1));
wherein the thermoplastic surface of the first substrate is in a softened state during the joining process and a surface of the first substrate opposite the softened surface is cooled (heating the substrate 105 surface to a softened state is described at paras [0017], [0027], [0031]); cooling the substrate 105 at an opposite second surface is described at paras [0031]-[0032] and also para [0017] describing cooling performed by cooling unit on a reverse side of the first substrate that has the thermoplastic layer on the side facing the heating device 108).
The substrate 105 illustrated in Fig. 1 is located on a conveyor  with cooling plate 107 located below the conveyor.  Kinzelmann teaches the conveyor belt 104 is guided past and touches the cooling unit 107, which is advantageous for heat transfer to the cooling unit on the reverse side of the first substrate 104 (para [0032]). However, Kinzelmann does not teach an alternative embodiment wherein the substrate is cooled using a rotating cooling roller as required by claim 1.
Gierlings  teaches a device (see the only Figure) for adhesively bonding substrates (Abstract). Specifically, Gierlings teaches feeding a substrate 2 having a thermoplastic surface onto a cooling roller 1 where radiant heaters 3 spaced from the roller 1 soften the thermoplastic surface of the substrate (para [0029]).  A second substrate 4 upon which an adhesive may be applied is thereafter fed onto the softened surface of the substrate 2 and press bonded thereto using press roller assemblies 5 (paras [0029]-[0030]).  In the background of Gierlings, prior art WO 2016/026918, that corresponds to Kinzelmann, is discussed, Gierlings noting the conveyor belt impairs the cooling effect of the cooling apparatus and does not sufficiently stabilize the continuous thermoplastic film web (para [0004]).  Gierlings teaches its device wherein the thermoplastic material rests on the surface of a rotatably driven cooling roller over its entire surface, is performed without distortion of the film, advantageously resulting in even heating at the surface (paras [0006] and [0013]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the method of Kinzelmann to replace the conveyor/cooling plate combination of Kinzelmann with the cooling roller of Gierlings for the advantages taught in Gierlings including performing an even heating on a top surface of a thermoplastic film web while simultaneously cooling a bottom surface and holding the web without distortion thereof.  
If Gierlings is removed as a reference, Ardenne is also applied in combination with Kinzelmann.  Ardenne also teaches a device for controlling temperature of a substrate web 3 using a cooling roller 5 so that overheating of the substrate does not occur during processing (Fig. 1; paras [0001], [0004], [0049]-[0050]).  Although Ardenne is primarily directed to the problem of undesirable heat applied to a substrate during deposition of layers in a thin-film system (para [0003]), the problem of keeping the substrate stable during heating is the same as the problem facing Kinzelmann (see para [0002] of Kinzelmann discussing how during the heating process, the heated substrate may be deformed, in particular stretched so that the resulting composite body is undesirably distorted).    Ardenne states that temperatures during processing can lead to tearing or deformation of the substrate and/or promote undesirable reactions or alloying with the layer materials (para [0003]).    Ardenne teaches the overheating of substrates may be avoided if the process is carried out on a cooling roller (para [0004]) with the deposition material 2 (and thus the heat) being applied to one side of the substrate 3 while a reverse or opposite side is cooled by the roller 5 (Fig. 1; paras [0049]-[0050]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Kinzelmann to replace the conveyor belt/cooling plate combination of Kinzelmann with a cooling roller as taught by Ardenne as a predictable, adequate alternative process in view of the teachings in both Kinzelmann and Ardenne of the need to cool an opposite side of a substrate while heating a first side in order to avoid the problem of distortion of the substrate caused by heating the entire substrate.    

Regarding claim 2, see heating element 108 at Fig. 1 of Kinzelmann arranged opposite the heating plate 107; the Figure of Gierlings illustrating heaters 3 arranged opposite the heating roll 1; and Ardenne Fig. 1 material deposit (and heat causing) device 1 located opposite cooling roll 5.

Regarding claim 3, IR heating is taught by Kinzelmann at para [0017].

	Regarding claim 4, Kinzelmann teaches an adhesive coating weight of .01 to 4 g/m2 at para [0024], overlapping and thus rendering obvious the recitation of less than 2 g/m2.

Regarding claim 5, Kinzelmann teaches thermoplastic adhesives or crosslinking adhesives in solvent- containing, aqueous or solvent-free form (para [0024]).

Regarding claim 6, Kinzelmann teaches its first substrate may be a polyolefin, polyvinyl chloride, ethylene copolymer, polyester or polyamide (para [0016]).

Regarding claim 7, Kinzelmann teaches its second substrate may be in film form and may be a thermosetting plastic, thermoplastic plastic, organic polymer, metal or metal alloy (para [0016]).

Regarding claim 8, it is noted that this is a product by process claim and therefore the determination of patentability is based on the product itself and patentability does not depend on the method of production, but rather only on the structure implied by the steps. MPEP 2113.  The structure implied by claim 8 of a first substrate containing a softenable material, a second substrate and an adhesive layer located therebetween is disclosed at para [0028] and claim 13 of Kinzelmann.  

	Regarding claim 9 Kinzelmann teaches devices (Figs. 1 and 2) for adhesively bonding substrates (Abstract and paras [0034] and [0035]).  
Regarding the first limitation of a feed apparatus for a first substrate in film form, the substrate having a thermoplastic surface, it is noted that the recited first substrate is a material or article being worked upon by the device and thus does not impart patentability to the claim.  MPEP 2115.  Regarding the limitation of “feed apparatus,” see processing arrows in both Figs. 1 and 2 that that schematically disclose feeding apparatus for a first substrate 105, 205.  In order to advance prosecution, on the merits, the material 105, 205, described by Kinzelmann as having been thermoplastically coated (para [0016]) is understood as a first substrate with a thermoplastic surface.  
Regarding the next limitation of a feed apparatus for a second substrate on the surface of which an adhesive is applied, it is noted that the recited second substrate is also a material or article being worked upon by the device and thus does not impart patentability to the claim.  MPEP 2115.  Regarding the limitation of “feed apparatus,” see Kinzelmann paras [0030-[0031] and the Figs 1 and 2 that schematically disclose feeding apparatus for substrate 106, 206 (i.e., second substrate), using an arrow.  In order to advance prosecution, on the merits, at para [0024], Kinzelmann teaches the second substrate has a surface on which an adhesive is applied. 
Kinzelmann  teaches a rotatably drivable conveyor belt 104, 204 and heating device 108, 208 for heating the thermoplastic surface of the first substrate, the heating device 108, 208 illustrated in Figs. 1 and 2 as being arranged opposite a cooling plate 107, 207 (Figs, 1 and 2 and paras [0030]-[0032]).
Regarding the recitation of means for joining the first and second substrates, pursuant to Section 112(f), this recitation requires at least one roller cooperating with the cooling roller (Fig. 1 of the specification) or a pair of rollers (Fig. 2 and specification paras [0029]-[0030]). Kinzelmann at Fig. 1 illustrates roller 101 cooperating with the conveyor belt 104 and Kinzelmann Fig. 2 illustrates a press roller pair 201/202  located downstream of the conveyor belt 204/cooling plate 207 combination (paras [0030]-[0032]), thus teaching at least one roller cooperating with the cooling unit of Kinzelmann.
Kinzelmann teaches the conveyor belt 104, 204 is guided past and touches the cooling unit 107,207, which is advantageous for heat transfer to the cooling unit on the reverse side of the first substrate 104, 204 (para [0032]). However, Kinzelmann does not teach an alternative embodiment wherein the apparatus includes a rotatably drivable cooling roller as required by claim 9.
Gierlings  teaches a device (see the only Figure) for adhesively bonding substrates (Abstract). Specifically, Gierlings teaches feeding a substrate 2 having a thermoplastic surface onto a cooling roller 1 where radiant heaters 3 spaced from the roller 1 soften the thermoplastic surface of the substrate (para [0029]).  A second substrate 4 upon which an adhesive may be applied is thereafter fed onto the softened surface of the substrate 2 and press bonded thereto using press roller assemblies 5 (paras [0029]-[0030]).  In the background of Gierlings, prior art WO 2016/026918, that corresponds to Kinzelmann, is discussed, Gierlings noting the conveyor belt impairs the cooling effect of the cooling apparatus and does not sufficiently stabilize the continuous thermoplastic film web (para [0004]).  Gierlings teaches its device wherein the thermoplastic material rests on the surface of a rotatably driven cooling roller over its entire surface, is performed without distortion of the film, advantageously resulting in even heating at the surface (paras [0006] and [0013]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the apparatus of Kinzelmann to replace the conveyor/cooling plate combination of Kinzelmann with the cooling roller of Gierlings for the advantages taught in Gierlings including performing an even heating on a top surface of a thermoplastic film web while simultaneously cooling a bottom surface and holding the web without distortion thereof.  
If Gierlings is removed as a reference, Ardenne is also applied in combination with Kinzelmann.  Ardenne also teaches a device for controlling temperature of a substrate web 3 using a cooling roller 5 so that overheating of the substrate does not occur during processing (Fig. 1; paras [0001], [0004], [0049]-[0050]).  Although Ardenne is primarily directed to the problem of undesirable heat applied to a substrate during deposition of layers in a thin-film system (para [0003]), the problem of keeping the substrate stable during heating is the same as the problem facing Kinzelmann (see para [0002] of Kinzelmann discussing how during the heating process, the heated substrate may be deformed, in particular stretched so that the resulting composite body is undesirably distorted).    Ardenne states that temperatures during processing can lead to tearing or deformation of the substrate and/or promote undesirable reactions or alloying with the layer materials (para [0003]).    Ardenne teaches the overheating of substrates may be avoided if the process is carried out on a cooling roller (para [0004]) with the deposition material 2 (and thus the heat) being applied to one side of the substrate 3 while a reverse or opposite side is cooled by the roller 5 (Fig. 1; paras [0049]-[0050]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the apparatus of Kinzelmann to replace the conveyor belt/cooling plate combination of Kinzelmann with a cooling roller as taught by Ardenne as a predictable, adequate alternative apparatus for conveying and cooling in view of the teachings in both Kinzelmann and Ardenne of the need to cool an opposite side of a substrate while heating a first side in order to avoid the problem of distortion of the substrate caused by heating the entire substrate.    

	Regarding claim 10, the Figure of Gierlings illustrates a variable relationship between the elements 3 and the moving surface of the rotating cooling roller 1; likewise Ardenne, Fig. 1, illustrates a variable relationship between the heat causing device 1 and the surface of the rotating cooling roller 5.

Regarding claim 11, Fig. 1 of Kinzelmann teaches means for joining that includes a roller 101 for pressing a second substrate onto the first substrate that rests on the conveyor belt/cooling plate (104/107) combination (para 0030), thus Kinzelmann Fig. 1 in view of Gierlings or Ardenne results in an apparatus recited in claim 11 configured to press against the first substrate resting on the cooling roller.  
Regarding claims 12 and 13, Fig. 2 of Kinzelmann teaches means for joining that includes a separate, independent roller pair 201,202 for pressing a second substrate onto the first substrate located downstream (i.e., behind) the conveyor belt/cooling plate (204/207) (para 0030).  Thus Kinzelmann Fig. 2 in view of Gierlings or Ardenne results in an independent press roll pair arranged behind the cooling roller.  

Regarding claim 14, the recitation of wherein the rotational speed of the cooling roller is higher or lower compared with the speed of the first and second substrate is a recitation of a process of making a bonded substrate or process of operation of an apparatus that does not further limit this apparatus claim.  In order to advance prosecution, on the merits, Kinzelmann teaches its conveyor belt conveying the first substrate is operated at a slightly increased speed as compared to speed of the second substrate in order to avoid stretching/distortion of the resulting product (para [0023]).

	Regarding claim 15, please see the Section 112(b) rejection.  On the merits, Kinzelmann teaches conventional cooling plates using water, air or oil cooling at para [0017].  Gierlings discloses the cooling roller 1 is provided with connections for supplying and discharging coolant, such as water or oil (para [0021]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann as applied to claim 16 and further in view of Gierlings, or alternatively, Ardenne.
Kinzelmann teaches the conveyor belt 104, 204 is guided past and touches the cooling unit 107,207, which is advantageous for heat transfer to the cooling unit on the reverse side of the first substrate 104, 204 (para [0032]). However, Kinzelmann does not teach an alternative embodiment wherein the method includes contacting the flexible film second surface to a rotating cooling roller while the flexible film is moving the process direction. .
Gierlings  teaches a device (see the only Figure) for adhesively bonding substrates (Abstract). Specifically, Gierlings teaches feeding a substrate 2 having a thermoplastic surface onto a cooling roller 1 where radiant heaters 3 spaced from the roller 1 soften the thermoplastic surface of the substrate (para [0029]).  A second substrate 4 upon which an adhesive may be applied is thereafter fed onto the softened surface of the substrate 2 and press bonded thereto using press roller assemblies 5 (paras [0029]-[0030]).  In the background of Gierlings, prior art WO 2016/026918, that corresponds to Kinzelmann, is discussed, Gierlings noting the conveyor belt impairs the cooling effect of the cooling apparatus and does not sufficiently stabilize the continuous thermoplastic film web (para [0004]).  Gierlings teaches its device wherein the thermoplastic material rests on the surface of a rotatably driven cooling roller over its entire surface, is performed without distortion of the film, advantageously resulting in even heating at the surface (paras [0006] and [0013]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing the claims of the invention to modify the method of Kinzelmann to replace the conveyor/cooling plate combination of Kinzelmann with the cooling roller of Gierlings for the advantages taught in Gierlings including performing an even heating on a top surface of a thermoplastic film web while simultaneously cooling a bottom surface and holding the web without distortion thereof.  
If Gierlings is removed as a reference, Ardenne is also applied in combination with Kinzelmann.  Ardenne also teaches a device for controlling temperature of a substrate web 3 using a cooling roller 5 so that overheating of the substrate does not occur during processing (Fig. 1; paras [0001], [0004], [0049]-[0050]).  Although Ardenne is primarily directed to the problem of undesirable heat applied to a substrate during deposition of layers in a thin-film system (para [0003]), the problem of keeping the substrate stable during heating is the same as the problem facing Kinzelmann (see para [0002] of Kinzelmann discussing how during the heating process, the heated substrate may be deformed, in particular stretched so that the resulting composite body is undesirably distorted).    Ardenne states that temperatures during processing can lead to tearing or deformation of the substrate and/or promote undesirable reactions or alloying with the layer materials (para [0003]).    Ardenne teaches the overheating of substrates may be avoided if the process is carried out on a cooling roller (para [0004]) with the deposition material 2 (and thus the heat) being applied to one side of the substrate 3 while a reverse or opposite side is cooled by the roller 5 (Fig. 1; paras [0049]-[0050]).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Kinzelmann to replace the conveyor belt/cooling plate combination of Kinzelmann with a cooling roller as taught by Ardenne as a predictable, adequate alternative process for conveying and cooling in view of the teachings in both Kinzelmann and Ardenne of the need to cool an opposite side of a substrate while heating a first side in order to avoid the problem of distortion of the substrate caused by heating the entire substrate.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,350,855 (made of record by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claim 16 of the current application and claim 1 of the reference patent lies in the fact that the issued patent claim includes more elements and is thus more specific. Thus, the invention of Patent No. 10,350,855 is in effect a “species” of the “generic” invention of current application claim 16. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746